Citation Nr: 1119899	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for avascular necrosis of the right hip.  

2.  Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Sean Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a July 2008 decision, the Board determined that new and material evidence had not been presented to reopen the claim of service connection for avascular necrosis of the right hip, and denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in August 2010, the Court vacated the Board's decision and remanded the case to the Board for readjudication.  

The claim of service connection for posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, in a writing withdrew the appeal on the claim of whether new and material evidence had been presented to reopen the claim of service connection for avascular necrosis of the right hip.






CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have been met on the claim of whether new and material evidence had been presented to reopen the claim of service connection for avascular necrosis of the right hip.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

In April 2011, in a writing, the Veteran through his attorney withdrew his pending appeal on the issue of whether new and material evidence had been presented to reopen the claim of service connection for avascular necrosis of the right hip.  

Accordingly, the Board does not have appellate jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claim of whether new and material evidence had been presented to reopen the claim of service connection for avascular necrosis of the right hip is dismissed.





REMAND

In February 2009, the Veteran filed a claim of service connection for posttraumatic stress disorder.  In a July 2009 rating decision, the RO denied the claim.  In June 2010, the Veteran through his attorney expressed disagreement with the RO's denial of his claim.  

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his attorney a statement of the case on the claim of service connection for posttraumatic stress disorder.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


